                  Case 1:20-cv-00721-SAB Document 4 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANNA LYNN BROWN,                                    Case No. 1:20-cv-00721-SAB

12                    Plaintiff,                         ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                    APPLICATION

15                    Defendant.                         (ECF Nos. 2, 3)

16                                                       TWENTY DAY DEADLINE

17

18          Anna Lynn Brown (“Plaintiff”) filed a complaint in this action seeking review of the final

19 decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)
20 Plaintiff did not pay the filing fee in this action and instead filed two applications to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915. The two applications appear to be identical.

22 Plaintiff’s application does not provide sufficient information for the Court to determine if she is

23 entitled to proceed in this action without prepayment of fees.

24          In order to proceed in court without prepayment of the filing fee, Plaintiff must submit an

25 affidavit demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C.

26 § 1915(a)(1). Other than the box indicating that Plaintiff receives income from other sources,
27 Plaintiff did not check the boxes indicating whether she receives any income from any other

28 source such as a business or profession, rent, pension, disability, inheritance, etc. The Court is


                                                     1
                 Case 1:20-cv-00721-SAB Document 4 Filed 05/26/20 Page 2 of 2


 1 unable to determine if Plaintiff is entitled to proceed without prepayment of fees based upon the

 2 information provided on the application.

 3          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 4 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

 5 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 6 full.

 7          Based upon the foregoing, it is HEREBY ORDERED that:

 8          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 9          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

10                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

11          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

12                  $400.00 filing fee for this action, or (2) complete and file the enclosed

13                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

14                  Form) – AO 239; and

15          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

16                  to pay the filing fee and failure to comply with a court order.

17
     IT IS SO ORDERED.
18

19 Dated:        May 26, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                       2
